Order entered November 30, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01161-CV

                            IN THE INTEREST OF J.M., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-98-14563-Z

                                               ORDER
       We GRANT appellant’s November 19, 2015 amended motion for substitution of counsel

and DIRECT the Clerk of the Court to remove David P. Housel Jr. as counsel for appellant and

substitute Charles “Chad” Baruch in his place. We further GRANT appellant’s November 19,

2015 amended motion to submit appeal with reporter’s record and for extension of time. We

VACATE our November 16, 2015 order submitting the appeal without the reporter’s record and

ORDER Glenda Johnson, Official Court Reporter of the 256th Judicial District Court, to file the

reporter’s record no later than December 28, 2015. Appellant shall file his brief within thirty

days of the filing of the reporter’s record.

       A copy of this order shall be sent to Ms. Johnson and counsel for all parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE